DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 23 is objected to because of the following informalities:  
line 4 recites “comprising first end…and second end” which should be “comprising a first end…and a second end”;
line 7 recites “change length of the cable” which should be “change a length of the cable”.
Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  
line 4 recites “comprising first end…and second end” which should be “comprising a first end…and a second end”;
line 7 recites “change length of the cable” which should be “change a length of the cable”.
Appropriate correction is required.
Claim 26 is objected to because of the following informalities: 
line 3 recites “comprising first gear…and second gear” which should be “comprising a first gear…and a second gear”;
Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  line 1 recites “claim 27, wherein” which should be “claim 26, further comprising”.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  
lines 4-5 recites “the cable pulling mechanisms” which should be “the plurality of cable pulling mechanisms”;
line 5 recites “and first end” which should be “and a first end”.
Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  line 6 recites “one of the first motors” which should be “one of the plurality of first motors”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of cable pulling mechanisms operable to convert a rotation motion into a linear motion to turn the proximal structural 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-22, and 27 recites “the distal structural segment”. This limitation is unclear because claim 20 recites “at least one distal structural segment” which could be more than one distal structural segment. Therefore, it is unclear which distal structural segment the claim 
Claims 20-23, 25, 28, and 29 recites “the proximal structural segment”. This limitation is unclear because claim 20 recites “at least one proximal structural segment” which could be more than one proximal structural segment. Therefore, it is unclear which proximal structural segment the claim limitation “the proximal structural segment” is claiming. For examination purposes, the claim limitation will be interpreted as “the at least one proximal structural segment”. Appropriate correction is required.
Claims 21, 23, 25, 28, and 29 “the proximal fixing disk”. This limitation is unclear because claim 20 recites “at least one proximal structural segment each comprising a proximal fixing disk” which could be more than one proximal fixing disk. Therefore, it is unclear which proximal fixing disk the claim limitation “the proximal fixing disk” is claiming. For examination purposes, the claim limitation will be interpreted as “the at least one proximal fixing disk”. Appropriate correction is required.
Claims 21 and 27 “the distal fixing disk”. This limitation is unclear because claim 20 recites “at least one distal structural segment each comprising a distal fixing disk” which could be more than one distal fixing disk. Therefore, it is unclear which distal fixing disk the claim limitation “the distal fixing disk” is claiming. For examination purposes, the claim limitation will be interpreted as “the at least one distal fixing disk”. Appropriate correction is required.
Claims 23, 25, 31, and 32 recites “the cable pulling mechanism”. This limitation is unclear because claim 20 recites “a plurality of cable pulling mechanisms” so it is unclear which of the plurality of cable pulling mechanisms is being referred to. For examination purposes, “the 
Claim 34 recites “the proximal segment turning transmission chain”. This limitation is unclear because claim 33 recites “a plurality of the proximal segment turning transmission chains” so it is unclear which of the plurality of the proximal segment turning transmission chains is being claimed. For examination purposes, “the proximal segment turning transmission chains” will be interpreted as “each of the plurality of proximal segment turning transmission chains”. Appropriate correction is required.
Claim 34 recites “corresponding first motor”. This limitation is unclear because claim 33 recites “a plurality of first motors” so it is unclear which of the plurality of first motors is being claimed. For examination purposes, “corresponding first motor” will be interpreted as “one of the plurality of first motors”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-22, 27, and 31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Isoda (US 2016/0135914 A1).
Regarding Claim 20, Isoda discloses (fig. 1 and 17-18) a flexible surgical instrument, comprising: 

a proximal structural body comprising at least one proximal structural segment (proximal portion of 300; see annotated fig. 17 below) each comprising a proximal fixing disk 301/350 (see fig. 17-18 and ¶0130), structural backbones (proximal of 303, 304; elements 303 and 304 provide structure to 300, therefore they are structural backbones; see ¶0057-0058, fig. 1, and 17-18), driving backbones (305, 306; see ¶0129-0130 and fig. 18); the structural backbones of the distal structural segment (distal of 303, 304) being the same as corresponding structural backbones of the proximal structural segment (proximal of 303, 304; see fig. 17); and
a plurality of cable pulling mechanisms (207, 208; see fig. 17, ¶0122; the cable pulling mechanisms include a pulley meeting the interpretation under 112f) operable to convert a rotational motion (motion of 258) into a linear motion (motion of 251 and 252) to turn the proximal structural segment (see fig. 17 and ¶0123-0126).

    PNG
    media_image1.png
    390
    892
    media_image1.png
    Greyscale

Regarding claim 21, Isoda further discloses (fig. 1 and 17-18) proximal ends of the structural backbones of the proximal structural segment (proximal 303, 304) are securely connected to the proximal fixing disk 301/305 (see fig. 17-18), and distal ends of the structural backbones of the distal structural segment (distal 303, 304) are securely connected to the distal fixing disk 375 (see fig. 1, 17, and ¶0058).
Regarding claim 22, Isoda further discloses (fig. 1 and 17-18) the proximal structural segment further comprises proximal spacing disks (proximal of 373; see fig. 1, annotated fig. 17 below claim 20, and ¶0059), the structural backbones of the proximal structural segment (proximal 303, 304) passing through the proximal spacing disks (proximal 373; see fig. 1 and ¶0059); and the distal structural segment further comprises distal spacing disks (distal 373; see fig. 1 and ¶0059), the structural backbones (distal 303, 304) of the distal structural segment passing through the distal spacing disks (distal of 373; see fig. 1 and ¶0059).
Regarding claim 31, Isoda further discloses the flexible surgical instrument of claim 20 (see claim 20 above); and a driving unit (motor) to input a rotational motion to the cable pulling mechanism (see ¶0125).

Claims 20 and 27 are rejected under a variant interpretation of Isoda
Regarding claims 20 and 27, Isoda further discloses (fig. 1 and 17-18) Isoda discloses (fig. 1 and 17-18) a flexible surgical instrument, comprising: 
a distal structural body comprising at least one distal structural segment (distal portion of 300; see annotated fig. 17 below) each comprising a distal fixing disk 375 (see fig. 1 and ¶0057-0058) and structural backbones (distal of 303, 304; elements 303 and 304 provide structure to 300, therefore they are structural backbones; see ¶0057-0058, fig. 1, and 17-18); 

a plurality of cable pulling mechanisms (207, 208; see fig. 17, ¶0122) operable to convert a rotational motion (motion of 258) into a linear motion (motion of 251 and 252) to turn the proximal structural segment (see fig. 17 and ¶0123-0126);
a middle connecting body (see annotated fig. 17 below) comprising channel fixing plates (see annotated fig. 17 below) and structural backbone guide channels (openings in center 373; see fig. 17 and ¶0059) provided between the channel fixing plates (see annotated fig. 17 below), and the structural backbones of the distal structural segment (distal 303, 304) pass through the structural backbone guide channels (openings in center 373; see ¶0059 and fig. 17) and the distal ends of the structural backbones of the distal structural segment (distal 303, 304) are securely connected to the distal fixing disk 375 (see fig. 1 and ¶0057-0058).

    PNG
    media_image2.png
    496
    817
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda in view of Ohm et al. (US 5,710,870).
Regarding claims 23-26, Isoda discloses the claimed invention substantially as claimed, as set forth above for claim 20. Isoda further discloses (fig. 1 and 17-18) a pulley part 258; and a cable 251+257 comprising first end 257 securely connected to the pulley part 258 (see fig. 17 and ¶0125) and second end (distal end of 251 connected to 261) securely connected to the 
the pulley part 258 comprises: a driving pulley 258 to receive the rotational motion (see ¶0125) and the cable 251+257 in enwinding connection with the driven pulley 258 (element 257 of the cable is enwound in the pullet 258; see fig. 17 and ¶0125);
the cable pulling mechanism comprises: a gear-pulley part 258; and a cable 251+257 comprising first end 257 securely connected to the pulley part 258 (see fig. 17 and ¶0125) and second end (distal end of 251 connected to 261) securely connected to the proximal fixing disk 301/350 (see fig. 17-18), and the gear-pulley part 258 is operable to convert the rotational motion into a linear motion of the second end of the cable 251+257, and change length of the cable 251+257 in the proximal structural segment (see ¶0125-0126);
the gear-pulley part comprises: a pulley 258, and the cable 251+257 is in enwinding connection with the pulley 258 (element 257 of the cable is enwound in the pullet 258; see fig. 17 and ¶0125), and the first end 257 of the cable 251+257 is securely connected to the pulley 258 (see fig. 17 and ¶0125).
Isoda is silent regarding at least one driven pulley driven by the driving pulley; the gear-pulley part comprises: a gear pair at least comprising first gear to receive the rotational motion and second gear meshing with the first gear; the pulley coaxially and securely connected to the second gear.
However Ohm, in the same field of endeavor, teaches (fig. 12B) of a cable pulling mechanism comprising: a pulley part 164 comprising: a driving pulley 186 to receive the rotational motion (see col. 13 ln. 14-53); and at least one driven pulley 157 driven by the driving pulley 186 (see col. 13 ln. 32-53); the cable pulling mechanism comprises: a gear-pulley part 158; 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Isoda to have at least one driven pulley driven by the driving pulley; the gear-pulley part comprises: a gear pair at least comprising first gear to receive the rotational motion and second gear meshing with the first gear; the pulley coaxially and securely connected to the second gear as taught by Ohm, for the purpose of eliminating backlash, maximizing mechanical efficiency, and being able to adjust preloading (see Ohm col. 13 ln. 54-67 and col. 14 ln. 16-26).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Isoda in view of Xu et al. (CN 103948435).
Note that all references to Xu herein refer to the attached English translation.
Regarding claim 30, Isoda discloses the claimed invention substantially as claimed, as set forth above for claim 20. Isoda further discloses a surgical end effector 380 provided at a distal end of the distal structural body (see fig. 1 and ¶0041). Isoda is silent regarding a surgical end effector actuation wire passing through the distal structural body, the surgical end effector actuation wire comprising a proximal end securely connected to a surgical end effector driving mechanism and a distal end securely connected to the surgical end effector.
However Xu-435, in the same filed of endeavor, teaches (3a-3e) of a similar flexible body having a surgical end effector 19 provided at a distal end of a distal structural body (see ¶0067); a surgical end effector actuation wire 35 passing through the distal structural body (see ¶0067 and fig. 3a), the surgical end effector actuation wire 35 comprising a proximal end securely 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Isoda to have a surgical end effector actuation wire passing through the distal structural body, the surgical end effector actuation wire comprising a proximal end securely connected to a surgical end effector driving mechanism and a distal end securely connected to the surgical end effector as taught by Xu-435, for the purpose of being able to control the surgical end effector independently of the backbones (see Xu-435 ¶0067-0068 and 0076). 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Isoda in view of Simaan et al. (US 2014/0330432 A1).
Regarding claim 39, Isoda discloses the claimed invention substantially as claimed, as set forth above for claim 31. Isoda further discloses a linear module to drive the flexible surgical instrument and the driving unit to perform a linear motion.
However Simaan, in the same field of endeavor, teaches (fig. 19) of a similar flexible instrument 1901 comprising a driving unit (portion comprising 1905 and 1907; see fig. 19 and ¶0161); a linear module 1903 to drive the flexible surgical instrument 1901 and the driving unit to perform a linear motion (see ¶0161 and fig. 19).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Isoda to have a linear module to drive the flexible surgical instrument and the driving unit to perform a linear motion as taught by Simaan, for the purpose of being able to control the linear extension of the robot to more accurately position it in the correct location (see Simaan ¶0161).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 20-22, 27, 30, 31, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 16, 21, 22, 24, and 32 of copending Application No. 16/329733 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 20, copending Application No. 16/329733 claims in claim 13 a flexible surgical instrument, comprising: 
a distal structural body comprising at least one distal structural segment each comprising a distal fixing disk and structural backbones (claim 13 ln. 2-3); 
a proximal structural body comprising at least one proximal structural segment each comprising a proximal fixing disk, structural backbones, and driving backbones, the structural backbones of the distal structural segment being securely connected in one-to-one correspondence to or the same as corresponding structural backbones of the proximal structural segment (claim 13 ln. 4-7); and 
a plurality of cable pulling mechanisms operable to convert a rotational motion into a linear motion to turn the proximal structural segment (claim 13 ln. 8-11).
Regarding claim 21, copending Application No. 16/329733 claims in claim 14 proximal ends of the structural backbones of the proximal structural segment are securely connected to the proximal fixing disk, and distal ends of the structural backbones of the distal structural segment are securely connected to the distal fixing disk (claim 14).
Regarding claim 22, copending Application No. 16/329733 claims in claim 16 the proximal structural segment further comprises proximal spacing disks, the structural backbones of the proximal structural segment passing through the proximal spacing disks (claim 16 ln. 2-4); 
Regarding claim 27, copending Application No. 16/329733 claims in claim 21 the a middle connecting body comprising channel fixing plates and structural backbone guide channels provided between the channel fixing plates (claim 21 ln. 2-3), and the structural backbones of the distal structural segment pass through the structural backbone guide channels and the distal ends of the structural backbones of the distal structural segment are securely connected to the distal fixing disk (claim 21 ln. 4-6). 
Regarding claim 30, copending Application No. 16/329733 claims in claim 22 a surgical end effector provided at a distal end of the distal structural body (claim 22 ln. 1-2); a surgical end effector actuation wire passing through the distal structural body, the surgical end effector actuation wire comprising a proximal end securely connected to a surgical end effector driving mechanism and a distal end securely connected to the surgical end effector (claim 22 ln. 3-5).
Regarding claim 31, copending Application No. 16/329733 claims in claim 24 the flexible surgical instrument of claim 20; and a driving unit to input a rotational motion to the cable pulling mechanism (claim 24).
Regarding claim 39, copending Application No. 16/329733 claims in claim 32 a linear module to drive the flexible surgical instrument and the driving unit to perform a linear motion. (claim 32).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 28, 29, and 32-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 28, the prior art, alone or in combination fails to teach a restraint structural backbone provided inside the proximal structural segment, one end of the restraint structural backbone being securely connected to one of the channel fixing plates, and the other end being connected to the proximal fixing disk.
Regarding claim 29, the prior art, alone or in combination fails to teach a cable fixing block securely connected to the proximal fixing disk; a universal joint base securely connected to one of the channel fixing plates; and a universal joint provided in a center of the proximal structural segment and securely connected to the universal joint base and the cable fixing block.
Regarding claim 32, the prior art, alone or in combination fails to teach the driving unit comprises: a driving unit fixing plate; and a plurality of driving shafts operable to transfer the rotational motion to the cable pulling mechanisms, and first end of each driving shaft is connected with the cable pulling mechanism.
Regarding claim 33, the prior art, alone or in combination fails to teach the driving unit comprises: a motor part comprising a motor fixing plate and a plurality of first motors securely connected to the motor fixing plate; and a motion transmission part comprising a plurality of proximal segment turning transmission chains each operable to convert a rotational output of one of the first motors into mutually reversed rotational motions of two output shafts which transfer rotational motions to corresponding driving shafts, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simaan (US 2013/0090763 A1) which teaches of a flexible body, one structural backbone, driving backbones, and a cable transmission mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771